Citation Nr: 1438421	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a chronic cough.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to November 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for gastroesophageal reflux disease (GERD) and sinusitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's low back disability, a VA examination was provided in June 2014.  The examiner diagnosed lumbosacral strain and referenced a claimed 1992 basketball injury as the earliest recorded back injury.  The RO likewise noted complaints of back pain since 1991, but noted the earliest recorded treatment as in 1992.  However, the Veteran's service treatment records include a record of an October 1991 radiologic consultation report prepared after complaints of low back pain in the area currently at issue (L5-S1).  The report notes a slight levoscoliosis, possibly positional, and "spina bifida occulta defect S1 usually clinically insignificant."  This record is significant in that it documents an additional (and earlier) complaint of back pain one month prior to separation from active duty service and notes a potential pathology.  

The June 2014 VA examiner does not appear to have considered this evidence, and, thus, the examination is based on an incomplete factual premise; remand for a new examination is warranted.  In addition, to the extent that the pathology may be due to a congenital defect or disease, the Board notes that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Thus, on reexamination, the examiner should also consider whether the Veteran has an underlying congenital defect or disease and whether such condition was aggravated by active service.

With respect to the claim for chronic cough, the Veteran claims entitlement to service connection based on exposure to environmental toxins.  On June 2014 VA examination and addendum opinion, the examiner opined that the Veteran's chronic cough was due to GERD and sinusitis.

In an August 2014 statement from his representative, the Veteran claimed entitlement to service connection for chronic cough secondary to GERD and sinusitis, claims which have not yet been adjudicated by the AOJ.  The issues of GERD and sinusitis are thus inextricably intertwined with the issue of chronic cough, and a decision on the chronic cough claim must be deferred pending adjudication of the GERD and sinusitis claims.  The Board is unable to consider the claim for chronic cough until the claims for GERD and sinusitis are adjudicated by the AOJ.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should also arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of any back disabilities found, and in particular whether or not any such back disability is related to, or aggravated by, his active duty service.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

(a) Please identify (by medical diagnosis) the Veteran's current disabilities of the back and state whether they are associated with any underlying congenital defect or disease.

(b) As to each back disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in, or aggravated by, the Veteran's active duty service?  If there is evidence of aggravation, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The opinion must specifically include comment as to whether the disability picture presented (by each back disability entity diagnosed) is consistent with the Veteran's accounts that he has had the back disability ever since his discharge from active service (in November 1991) and comment on the relevance of the October 1991 radiologic consultation report.

The examiner must explain the rationale for all opinions offered.  In particular, if the provider finds that any requested opinion cannot be made without resort to speculation, the provider must clearly explain the medical reasons for that conclusion.

2.  The issues of GERD and sinusitis must be adjudicated by the AOJ prior to the case being returned to the Board.  

3.  The AOJ should then readjudicate the matters on appeal.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



